Citation Nr: 0812611	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-29 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1960 to 
October 1964.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefit sought on 
appeal

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1996 Board decision denied 
service connection for PTSD.

2.  The evidence pertaining to the veteran's PTSD received 
subsequent to the September 1996 Board decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claim.   


CONCLUSIONS OF LAW

1. The September 1996 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2. New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD. 38 U.S.C.A. 
§ 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1996 Board decision, the veteran was denied 
service connection for PTSD and advised of his appellate 
rights.  The veteran did not appeal this decision and it 
became final.  In July 2004 the veteran filed a claim to 
reopen his previously denied claim for service connection for 
PTSD.  The Board notes that the RO has not developed the 
claim as one requiring new and material evidence.  However, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  
	 
For claims such as this received on or after August 29, 2001, 
a claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim.  "Material" evidence is evidence which relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2007).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

The evidence received since the Board's September 1996 denial 
of the veteran's claim for service connection for PTSD 
includes VA treatment records, private medical treatment 
records, lay evidence, personnel records, and military 
history records.  This evidence is new because it was not 
previously associated with the claims file.

The evidence is material because it raises a reasonable 
possibility of substantiating the veteran's claim, and it is 
not cumulative or redundant of existing evidence.  The 
veteran's claim for service connection was denied by the 
Board in September 1996 on the basis that the veteran did not 
have a clear diagnosis of PTSD at that time.  Since that 
time, the medical records received establish a diagnosis of 
PTSD and discuss his current treatment.  For example, two 
separate treatment notes from January 2005 establish a 
diagnosis of PTSD, and a physician in February 2005 found the 
veteran manifests PTSD elements.  The examining physician 
from the January 2005 treatment records went on to provide a 
positive link between the veteran's current PTSD and the in-
service stressor claimed by the veteran throughout the course 
of his appeal.

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  As this new evidence is supportive of both 
a current diagnosis and a positive nexus, a reasonable 
possibility of substantiating the claim has been raised and 
the veteran's claim for PTSD is reopened. 

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).
	
It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

Here, the September 2004 letter from the RO does not fully 
meet the requirements of Kent.  However, because the instant 
decision reopens the veterans' claim any deficiency with 
respect to notice regarding new and material evidence is 
moot.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for PTSD is reopened.


REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is 
required in this regard.  
	
In addition, a number of VA treatment records are missing 
from the file.  In a September 2004 VA Form 21-4138 the 
veteran stated he has received treatment at the VAMC in 
Augusta, Georgia.  In February 2005 VA Forms 21-4142, the 
veteran stated he has been treated at the Jacobson Mental 
Health Department in Dublin, Georgia, the Nichols VA Hospital 
in Dublin, Georgia, the VA Mental Hospital in Dublin, 
Georgia, the VA Mental Hospital in Augusta, Georgia, and the 
Central State Mental Hospital in Milledgeville, Georgia.  The 
veteran also stated he was treated by "Marte Nuo-Mental 
Health," but this may need to be clarified before records 
can be sought.  In any event, the file does not reflect that 
these records have been received or that the RO has made any 
attempt to obtain them.  38 U.S.C. § 5103A(b)(3) requires 
that VA continue any attempts to get federal records "until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  Further, as they are VA 
records, VA is held to have constructive notice of the 
contents of these records at the time of adjudication.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  These records must be 
requested.  

Additionally, a remand is required in order to afford the 
veteran a VA examination to determine the nature and etiology 
of his disability. In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Here, as described in the decision above, 
the veteran has received a diagnosis of PTSD and the January 
2005 author of the VA treatment records provided a positive 
nexus between the veteran's current PTSD and his claimed in-
service stressor.  The veteran claims that in 1964 he lived 
through an earthquake and tidal wave while stationed in 
Alaska, fearing for his life and witnessing many deaths and 
destruction.  This stressor has been corroborated.  A 1964 
Naval Station Kodiak Command History Report has been 
obtained, and confirms the natural disaster and aftermath 
described by the veteran.  The veteran's personnel records 
also show that he was stationed at the U.S. Naval Station in 
Kodiak, Alaska, during the time claimed, and that he received 
the Navy Unit Commendation Ribbon for his meritorious service 
during the event.  Moreover, the veteran's former wife 
submitted a letter describing the veteran's behavior and 
emotional state during his time in service in 1964.

Despite this evidence, a VA examination is necessary because 
the majority of the medical record does not contain diagnoses 
of PTSD, and instead contains diagnoses of a variety of other 
psychiatric conditions.  In June 2005 the veteran underwent a 
VA examination and examining psychologist found the veteran 
does not currently meet the DSM-IV criteria for a diagnosis 
of PTSD.  No explanation as to why the veteran did not meet 
the criteria was provided, and the examiner seems to find it 
significant that the veteran was never involved in combat 
without mentioning the stressor claimed by the veteran.  
Recent VAMC treatment records predominantly diagnose the 
veteran with bipolar disorder.  As noted by the Board in the 
1996 decision, the veteran has been diagnosed with anxiety, a 
nervous condition, panic attacks, dysthymia and adjustment 
disorder with anxiety and depression, and dysthymia and 
intermittent explosive disorder.  The Board in 1996 also 
noted that a VA examiner in August 1992 diagnosed the veteran 
with PTSD, but without review of the claims file, and an 
examiner in November 1992 found he does not have PTSD upon 
thorough review of the record.  The veteran was hospitalized 
for a month in 1993 and underwent a two month-follow up, and 
was not diagnosed with PTSD.  As such, a VA examination is 
necessary to confirm or rule out the current diagnosis of 
PTSD, and to determine whether there is any link to service.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claim on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  



2.	Obtain and associate with the claims 
file all records 
from the following sources:
a.	VAMC, Augusta, Georgia
b.	Jacobson Mental Health 
Department, Dublin, Georgia
c.	Nichols VA Hospital, Dublin, 
Georgia
d.	VA Mental Hospital, Dublin, 
Georgia
e.	VA Mental Hospital, Augusta, 
Georgia
f.	Central State Mental Hospital, 
Milledgeville, Georgia  

Ask the veteran to clarify the source, 
"Marte Nuo-Mental Health," and request 
and obtain any records available upon 
clarification.  If any records cannot be 
obtained after an exhaustive search, VA's 
efforts and any resolution determined 
must be documented for the record.

3.  Schedule the veteran for a VA PTSD 
examination by a VA psychologist or 
psychiatrist. All indicated tests and 
studies (to include psychological 
testing, as appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail.

The claims folder must be provided to the 
examiner for review. The examiner must 
state in the examination report that the 
claims folder has been reviewed. As part 
of the examination, the examiner should 
discuss any links between his current 
symptomatology and the claimed in-service 
stressors.



The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less likely 
than not" (less than 50% likelihood) that 
the veteran has PTSD that is based upon 
specified in-service stressors or any 
other psychiatric disorder that is 
related to the veteran's military 
service. A complete rationale should be 
provided for any opinion or conclusion.  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).
        
After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


